             Case 2:21-cv-02927-CAS-GJS Document 38 Filed 05/10/21 Page 1 of 3 Page ID #:2195



                       1   VEDDER PRICE (CA) LLP
                       2   Michael Quinn, Bar No. 198349
                           mquinn@vedderprice.com
                       3   Ryan S. Hedges, Bar No. 217617
                       4   rhedges@vedderprice.com
                           1925 Century Park East, Suite 1900
                       5   Los Angeles, California 90067
                       6   T: +1 424 204 7700
                           F: +1 424 204 7702
                       7

                       8
                           Attorneys for Defendants
                       9   Zachary J. Horwitz and 1inMM Capital, LLC
                      10                        UNITED STATES DISTRICT COURT
                      11                       CENTRAL DISTRICT OF CALIFORNIA
                      12

                      13   SECURITIES AND EXCHANGE                     Case No. 2:21-CV-02927-CAS-GJSx
                      14   COMMISSION,
                                                                        DEFENDANT ZACHARY
                      15                  Plaintiff,                    HORWITZ’S NOTICE
                                                                        REGARDING COURT ORDER
                      16         v.                                     FOR SCHEDULE OF
                      17                                                PERSONAL ASSETS
                           ZACHARY J. HORWITZ; and 1INMM
                      18   CAPITAL, LLC,
                      19                  Defendants.
                      20
                                                                       Judge:    Christina A. Snyder
                      21
                           TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF
                      22
                           RECORD:
                      23
                                 Defendant Zachary Horwitz (“Horwitz”) files this notice regarding the
                      24
                           Court’s Order that Defendants prepare and deliver to the SEC a detailed and
                      25
                           complete schedule of all personal assets (ECF No. 18 at 5). Pursuant to a
                      26
                           subsequent Order by the Court, the deadline for this accounting was extended until
                      27
                           May 10, 2021 (ECF No. 30 at 2). In response to the Court’s order to prepare and
                      28
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW
      LOS ANGELES
             Case 2:21-cv-02927-CAS-GJS Document 38 Filed 05/10/21 Page 2 of 3 Page ID #:2196



                       1   file a detailed and complete schedule of all personal assets, Horwitz, on behalf of
                       2   himself and in his capacity as the sole member of Defendant 1inMM Capital, LLC
                       3   invokes his right under the Fifth Amendment to the U.S. Constitution and
                       4   respectfully declines to prepare and file such schedule of all personal assets.
                       5
                           Dated:       May 10, 2021                   VEDDER PRICE (CA), LLP
                       6

                       7
                                                                       By: /s/ Michael Quinn
                       8
                                                                          Michael Quinn
                       9                                                  Ryan S. Hedges
                      10                                               Attorneys for Defendants
                      11                                               Zachary J. Horwitz and 1inMM
                                                                       Capital, LLC
                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW
      LOS ANGELES
                                                                    -2-
              Case 2:21-cv-02927-CAS-GJS Document 38 Filed 05/10/21 Page 3 of 3 Page ID #:2197



                       1                            CERTIFICATE OF SERVICE
                       2         I hereby certify that on May 10, 2021, I caused to be electronically filed a
                       3   true and correct copy of the foregoing with the Clerk of Court using the CM/ECF
                       4   system and that all counsel of record will be served via the Notice of Electronic
                       5   Filing generated by CM/ECF.
                       6
                       7                                                     /s/ Michael Quinn
                                                                               Michael Quinn
                       8
                       9
                    10
                    11
                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
VEDDER PRICE (CA), LLP
                                                                                            CERTIFICATE OF SERVICE
    ATTORNEYS AT LAW
      LOS ANGELES
                                                                     3
